Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I., claim(s) 1-11, drawn to a burner for burning a combustible mixture in a furnace to produce a flame.
Group II., claim(s) 12-25, drawn to a method of operating a burner for burning a combustible mixture in a furnace to produce a flame.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I. and II. lack unity of invention because even though the inventions of these groups require the technical feature of a burner head defining a coanda-curved surface formed at the distal end of a passageway defined by an inner surface of a burner tile, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Snyder (US 5110285 A).  Snyder teaches a burner head (Figure 4A, burner nozzle 40) defining a coanda-curved surface formed at the distal end of a passageway (Figure 4B, curved surfaces of 41 at the end of passageway through .
Moreover, the potential contribution claim 1 makes over the prior art does not correspond to the potential contribution claim 12 makes over the prior art, as EP 0645583 A1 appears to disclose all the features of claim 1, as evidenced by the Written Opinion of the ISA as provided in the Applicant’s IDS filed 07/16/2020.
During a telephone conversation with Rob Furr on 2/7/2022 a provisional election was made without traverse to prosecute the invention of Group I., claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricke (EP 0645583 A1).
Regarding Claim 1, Ricke teaches a burner for burning a combustible mixture in a furnace to produce a flame (Paragraph 0003, flame production disclosed in Paragraph 0008), wherein the combustible mixture comprises fuel and air (Paragraph 0001), the burner comprising: 
a burner tile (Figure 4) having an outer surface (see annotated Figure 4) and an inner surface (see annotated Figure 4), the outer surface extends along a furnace wall of the furnace (“arranged approximately flush with a furnace wall” disclosed in Paragraph 0011), and the inner surface defines a passageway extending normal to the outer surface (Figure 4, passageway 30 defined by inner surface normal to labelled outer surface), wherein the passageway terminates in a distal end at the outer surface (Figure 4, passageway 30 terminates at labelled outer surface of furnace wall 31); 

    PNG
    media_image1.png
    682
    625
    media_image1.png
    Greyscale

a fuel duct extending at least partially through the passageway (Figure 4, fuel gas supply pipe 6) and terminating in at least one fuel nozzle (Figure 4, end section of burner 16); 
a burner head positioned at the distal end of the passageway (Figure 1, burner head 1) and forming a Coanda-curved surface (Figure 1, envelope surface 4), wherein the nozzle directs fuel onto the Coanda-curved surface such that the fuel flows along the Coanda-curved surface to the outer surface of the burner tile (“quasi-radial” discharge direction of gas-air mixture disclosed in Paragraph 0030); and 
an air channel defined by an outside edge of the Coanda-curved surface (Figure 4, air channel at outlet of passageway 30) and in fluid flow communication with the passageway (Figure 4) such that air flows from the passageway through the channel to mix with the fuel so as to produce the combustible mixture (Paragraph 0012) and such that the flame is produced at the outer surface of the burner tile (flame production at outer surface disclosed in Paragraph 0015) such that flame spreads along the furnace wall surrounding the burner tile (Figure 4, flame spreading disclosed in Paragraph 0030).
Regarding Claim 3, Ricke teaches wherein the flame is produced such that flame anchoring is outside the Coanda-curved surface (Figure 4).
Regarding Claim 4, Ricke teaches wherein all the fuel for the combustible mixture is introduced through the fuel nozzle (Figure 4, fuel introduced entirely through nozzle at the end of supply pipe 6).
Regarding Claim 8, Ricke teaches wherein a first portion of the Coanda-curved surface is depressed into a part of the passageway (Figure 1, 3) so as to define an annular portion of the passageway around the first portion of the Coanda surface (Figure 3, annular profile of passageway around 3), and the first portion is configured to form an inner divergent conical surface (Figure 1, inner divergent flow path defined by 3), and wherein the fuel nozzle is positioned within the first portion and is configured to direct the fuel tangentially so as to move cyclonically along the inner divergent conical surface (Figure 5, flow path along first portion 3).
Regarding Claim 9, Ricke teaches wherein a second portion of the Coanda-curved surface (see labelled second portion in annotated Figure 4 on the following page) is configured as a convex-coanda surface curving out from the air passageway and towards the outer surface of the burner tile with the second portion extending from the first portion to the outer surface of the burner tile (see extension of annotated Figure 4), and wherein the fuel, after moving cyclonically along the first portion, spreads radially outward on the second portion and onto the outer surface of the burner tile (Figure 4, flow path of fuel gas/combustion air mixture onto the labelled second portion).

    PNG
    media_image2.png
    689
    594
    media_image2.png
    Greyscale

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 20150044618 A1).
Regarding Claim 1, Martin teaches a burner for burning a combustible mixture in a furnace to produce a flame (Figure 1, 10), wherein the combustible mixture comprises fuel and air (Paragraph 0027), the burner comprising: 
a burner tile (Figures 1-2) having an outer surface (see labelled outer surface of Figure 2, 26, see also furnace wall disclosed in Paragraph 0017) and an inner surface (see labelled inner surface of Figure 2), the outer surface extends along a furnace wall of the furnace (furnace wall disclosed in Paragraph 0017), and the inner surface defines a passageway (see labelled passageway in annotated Figure 2) extending normal to the outer surface (see disposition of outer and inner surfaces in annotated Figure 2, in view of Paragraph 0017), wherein the passageway terminates in a distal end at the outer surface (Figure 2, passageway terminates in exit 14 of orifice cavity 30); 

    PNG
    media_image3.png
    705
    683
    media_image3.png
    Greyscale

a fuel duct extending at least partially through the passageway (Figure 2, inner duct terminating in upper leaf 20) and terminating in at least one fuel nozzle (Figure 2, nozzle defined by secondary fuel ports 18); 
a burner head positioned at the distal end of the passageway (Figure 2, assembly of upper leaf 20 and lower leaf 22) and forming a coanda-curved surface (Figure 2, curved surfaces of upper leaf 20, including edge 24), wherein the nozzle directs fuel onto the coanda-curved surface such that the fuel flows along the coanda-curved surface to the outer surface of the burner tile (Paragraph 0033); and 
an air channel defined by an outside edge of the coanda-curved surface (Figure 2, air channel defined by exit gap 14) and in fluid flow communication with the passageway (Figure 2) such that air flows from the passageway through the channel to mix with the fuel so as to produce the combustible mixture (mixing disclosed in Paragraph 0030) and such that the flame is produced at the outer surface of the burner tile such that flame spreads along the furnace wall surrounding the burner tile (Paragraph 0030).
Regarding Claim 6, Martin teaches wherein the burner head caps the distal end of the passageway (Figure 2, burner head member 20) with the Coanda-curved surface being a dome-like surface over the distal end of the passageway (Figure 2), and the fuel duct extends through the burner head so that the fuel nozzle is positioned outside the passageway and within the furnace (Figure 2, discharge ports 18 positioned outside of labelled passageway in inside furnace environment, see also Paragraph 0017), and wherein the nozzle is configured to direct fuel radially outward and onto the Coanda-curved surface (Figure 2, discharge direction of ports 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Greenawalt (US 2112888 A).
Regarding Claim 2, Martin does not teach a plurality of stabilizers extending from the outside edge of the Coanda-curved surface into the air channel.
However, Greenawalt teaches a plurality of stabilizers (Figure 2, vanes 23) extending from the outside edge of the Coanda-curved surface into the air channel (Figure 2, extension of vanes 23 from outlet defined by bearing member 5 into an air channel defined by outlet of housing H).
In view of the teachings of Greenawalt, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper leaf of the burner head of Martin to include a plurality of stabilizers to improve burner head influence on the discharge direction of the fuel/air mixture inside the orifice cavity defined by the burner head, such that flow velocity out of the exit gap is increased. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Schroeder et al (WO 20122048954 A1).
Regarding Claim 5, Martin does not teach wherein the Coanda-curved surface further includes a plurality of air ports in fluid flow communication with the passageway such that fuel flowing along the Coanda-curved surfaces mixes with air from the air ports prior to the fuel mixing with air passing through the air channel, and wherein the mixing of fuel with air from the air ports produces a fuel rich premix.
However, Schroeder et al teaches wherein the surface of a burner head (Figure 2, top surface of 9) further includes a plurality of air ports (Figure 3A, air ports 21, 22, and 23) in fluid flow communication with a passageway (Figure 2, combustion air line 2) such that fuel flowing along the surface of a burner head (Figure 5, fuel exiting ports 9a) mixes with air from the air ports prior to the fuel mixing with air passing through the air channel (fuel/air mixing disclosed Paragraph 0027), and wherein the mixing of fuel with air from the air ports produces a fuel rich premix (“homogeneous mixing of fuel/combustion air” disclosed in Paragraph 0058).
In view of the teachings of Schroeder et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the coanda-curved upper leaf of Martin to include a plurality of air ports to increase the amount of air in the fuel/air mixture flowing over the coanda-curved surface of the upper leaf.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Greenawalt and Schroeder et al.
Regarding Claim 7, Martin does not teach a plurality of stabilizers extending from the outside edge of the Coanda-curved surface into the air channel, and wherein all the fuel for the combustible mixture is introduced through the fuel nozzle and the Coanda-curved surface further includes a plurality of air ports in fluid flow communication with the passageway such that fuel from the nozzle flowing along the Coanda-curved surfaces mixes with air from the air port prior to the fuel mixing with air passing through the air channel, and wherein the mixing of fuel with air from the air ports produces a fuel rich premix, and wherein the fuel rich premix mixes with air passing through the air channel such that the flame is produced with flame anchoring occurring outside the coanda-curved surface.
However, Greenawalt teaches a plurality of stabilizers (Figure 2, vanes 23) extending from an outside edge of a coanda-curved surface into the air channel (Figure 2, extension of vanes 23 from outlet defined by bearing member 5 into an air channel defined by outlet of housing H). 
In view of the teachings of Greenawalt, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper leaf of the burner head of Martin to include a plurality of stabilizers to improve burner head influence on the discharge direction of the fuel/air mixture inside the orifice cavity defined by the burner head, such that flow velocity out of the exit gap is increased. 
Martin, as modified by Greenawalt, does not teach wherein all the fuel for the combustible mixture is introduced through the fuel nozzle and the Coanda-curved surface further includes a plurality of air ports in fluid flow communication with the passageway such that fuel from the nozzle flowing along the Coanda-curved surfaces mixes with air from the air port prior to the fuel mixing with air passing through the air channel, and wherein the mixing of fuel with air from the air ports produces a fuel rich premix, and wherein the fuel rich premix mixes with air passing through the air channel such that the flame is produced with flame anchoring occurring outside the coanda-curved surface.
However, Schroeder et al teaches wherein all the fuel for a combustible mixture is introduced through a fuel nozzle (Paragraphs 0042, burner has designated fuel and combustion air feeds, see also Figure 1, lines 2 and 3), and the wherein the surface of an outlet device (Figure 2, top surface of outlet device 9) further includes a plurality of air ports in fluid flow communication with the passageway (Figure 3A, air ports 21, 22, and 23) such that fuel from the nozzle flowing along the surface of the outlet device mixes with air from the air port prior to the fuel mixing with air passing through the air channel (fuel/air mixing disclosed Paragraph 0027), and wherein the mixing of fuel with air from the air ports produces a fuel rich premix (“homogeneous mixing of fuel/combustion air” disclosed in Paragraph 0058), and wherein the fuel rich premix mixes with air passing through the air channel such that the flame is produced with flame anchoring occurring outside the surface of the outlet device (flame stabilization at outlet device 9 disclosed in paragraph 0035).
In view of the teachings of Schroeder et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the coanda-curved upper leaf of Martin to include a plurality of air ports to increase the amount of air in the fuel/air mixture flowing over the coanda-curved surface of the upper leaf. Additionally, the introduction of all fuel through the nozzle taught by Martin would be desirable for one of ordinary skill in the art in order to optimize air entrainment in the fuel/air premix using the plurality of air ports taught by Schroeder, thus reducing the risk of harmful emissions inside a furnace environment. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricke in view of Greenawalt and Schroeder et al.
Regarding Claim 10, Ricke teaches wherein all the fuel for the combustible mixture is introduced through the fuel nozzle (Figure 4, gas may be delivered entirely through fuel supply pipe 6 if supply pipe 7 is a combustion air supply pipe). Ricke does not teach a plurality of stabilizers extending from the outside edge of the coanda-curved surface into the air channel.
However, Greenawalt teaches a plurality of stabilizers (Figure 2, vanes 23) extending from an outside edge of a coanda-curved surface into the air channel (Figure 2, extension of vanes 23 from outlet defined by bearing member 5 into an air channel defined by outlet of housing H).
In view of the teachings of Greenawalt, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the burner head of Ricke to include a plurality of stabilizers to improve burner head stability, such that the concentric fuel and air supply pipes are less likely to become misaligned. Additionally, the introduction of stabilizers would improve the velocity and direction of airflow along the coanda-curved surface taught by Ricke. 
Ricke, as modified by Greenawalt, does not explicitly teach wherein the coanda-curved surface further includes a plurality of air ports in fluid flow communication with the passageway such that fuel from the nozzle flowing along the coanda-curved surfaces mixes with air from the air port prior to the fuel mixing with air passing through the air channel, and wherein the mixing of fuel with air from the air ports produces a fuel rich premix, and wherein the fuel rich premix mixes with air passing through the air channel such that the flame is produced with flame anchoring occurring outside the coanda-curved surface.
However, Schroeder et al teaches wherein the surface of an outlet device further includes a plurality of air ports in fluid flow communication with the passageway (Figure 3A, air ports 21, 22, and 23) such that fuel from the nozzle flowing along the surface of an outlet device mixes with air from the air port prior to the fuel mixing with air passing through the air channel (fuel/air mixing disclosed Paragraph 0027), and wherein the mixing of fuel with air from the air ports produces a fuel rich premix (“homogeneous mixing of fuel/combustion air” disclosed in Paragraph 0058), and wherein the fuel rich premix mixes with air passing through the air channel such that the flame is produced with flame anchoring occurring outside the coanda-curved surface (flame stabilization at outlet device 9 disclosed in paragraph 0035).
In view of the teachings of Schroeder et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the coanda-curved surfaces of Ricke to include a plurality of air ports to increase the amount of air in the fuel/air mixture flowing over the coanda-curved surfaces taught by Ricke by introducing an additional source of combustion air for entrainment purposes. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ricke in view of Greenawalt and Schroeder et al and in further view of Motegi (US 5863192 A).
Regarding Claim 11, Ricke, as modified by Greenawalt and Schroeder et al, teaches wherein a secondary fuel nozzle is positioned further into the furnace chamber than the primary nozzle (Schroeder Figure 2, fuel lance 9c positioned further downstream of outlet device 9), but does not teach wherein the secondary fuel nozzle is configured to direct fuel generally radially outward.
However, Motegi teaches wherein a secondary fuel nozzle is positioned further into the furnace chamber than the primary nozzle (Figure 8A, radial injection holes 16 at the tip of fuel pipe 1), and wherein the secondary fuel nozzle is configured to direct fuel generally radially outward (Figure 8A-8B, radial discharge direction of fuel from radial injection holes 16).
In view of the teachings of Motegi, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the secondary fuel nozzle of Ricke, as modified by Greenawalt and Schroeder et al, to include radial discharge directions of fuel to allow for increased air entrainment using combustion air inside the furnace environment while increasing the degree of flame spreading from the outlet of the secondary fuel nozzle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762